UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [X] Merger [ ] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Templeton Capital Accumulator Fund (the "Fund") 3. Securities and Exchange Commission File No.: 811-06198. 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 500 East Broward Boulevard Fort Lauderdale, FL 33394-3091 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Kristin H. Ives Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8037 Robert C. Rosselot 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, FL 33394-3091 (954) 847-2285 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Certain accounts, books or other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are located at 500 East Broward Boulevard, Fort Lauderdale, FL 33394-3091. Other records are maintained at the offices of Franklin Templeton Investor Services, LLC, 100 Fountain Parkway, St. Petersburg, FL 33716-1205 and 3344 Quality Drive, P.O. Box 2258, Rancho Cordova, CA 95741-2258. NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in Rules31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [X] Open-end [ ] Closed-end 10. State law under which the fund was organized or formed ( e.g. , Delaware, Massachusetts): The Fund is a statutory trust created under the laws of the state of Delaware. 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the funds contracts with those advisers have been terminated: Templeton Investment Counsel, LLC 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, FL 33394-3091 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the funds contracts with those underwriters have been terminated: Franklin/Templeton Distributors, Inc. One Franklin Parkway San Mateo, CA 94403-1906 13. If the fund is a unit investment trust (UIT) provide: (a) Depositors name(s) and address(es): (b) Trustees name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund ( e.g. , an insurance company separate account)? [X] Yes [ ] No If Yes, for each UIT state: Name: Templeton Capital Accumulation Plans I File No.: 811-06197 Name: Templeton Capital Accumulation Plans II File No.: 811-10165 Business Address: 100 Fountain Parkway St. Petersburg, FL 33716-1205 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes, state the date on which the board vote took place: At a meeting on December 7, 2004, t he Board of Trustees of the Fund approved (i) the acquisition of substantially all of the assets of the Fund by Templeton Growth Fund, Inc., (ii) an agreement and plan of reorganization, (iii) the preparation and filing of proxy materials for a special meeting of shareholders, and (iv) the designation of proxies for such special meeting. If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes, state the date on which the shareholder vote took place: May 5, 2005 If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: On May 5, 2005, the shareholders of the Fund approved an Agreement and Plan of Reorganization (the "Plan") between the Fund and Templeton Growth Fund, Inc. Pursuant to the Plan, on May 20, 2005 (the Closing Date): (1) Templeton Growth Fund, Inc., acquired substantially all of the property, assets and goodwill of the Fund in exchange solely for full and fractional shares of common stock, par value $1.00 per share, of Templeton Growth Fund, Inc. - Class A Shares (the "Growth Fund Shares"); and (ii) the Growth Fund Shares were distributed to the shareholders of the Fund according to their respective interests. In consideration of the delivery by Templeton Growth Fund, Inc., of the Growth Fund Shares, the Fund conveyed, transferred and delivered to Templeton Growth Fund, Inc., on the Closing Date, all of the Fund's then existing assets, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders' rights of redemption, if any), except for cash, bank deposits or cash equivalent securities in an estimated amount necessary to: (1) pay the costs and expenses of carrying out the Plan; (ii) discharge its unpaid liabilities on its books on the Closing Date; and (iii) pay such contingent liabilities as the Board of Trustees of the Fund reasonably deemed to exist against the Fund on the Closing Date. (b) Were the distributions made on the basis of net assets? [X] Yes [ ] No (c) Were the distributions made pro rata based on share ownership? [X] Yes [ ] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in-kind? [ ] Yes [ ] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only: Has the fund issued senior securities? [ ] Yes [ ] No If yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the funds shareholders? [X] Yes [ ] No All of the Fund's undistributed ordinary income and undistributed capital gain net income were distributed to the Fund's shareholders on May 20, 2005. Also, see response to Item 16. If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [ ] Yes [X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question 18 above) [ ] Yes [X] No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? [ ] Yes [ ] No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [ ] Yes [X] No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: (ii) Accounting expenses: (iii) Other expenses (list and identify separately): (a) Costs of printing and mailing proxy statements and related documents: (which consists of for solicitation fees and for printing and mailing proxy statements and related documents) (b) Filing fees: $0 (c) Federal and state registration fees: $0 (iv) Total expenses (sum of lines (i)-(iii) above): (b) How were those expenses allocated? The expenses incurred in connection with entering into and carrying out the provisions of the Plan were allocated one-quarter to the Fund, one-quarter to Templeton Growth Fund, Inc., one-quarter to Templeton Investment Counsel, LLC, the Funds investment manager, and one-quarter to Templeton Global Advisors Limited, Templeton Growth Fund, Inc.s investment manager. (c) Who paid those expenses? The expenses incurred in connection with entering in and carrying out the provisions of the Plan were paid one-quarter by the Fund, one-quarter by Templeton Growth Fund, Inc., one-quarter by Templeton Investment Counsel, LLC, the Funds investment manager and one-quarter by Templeton Global Advisors Limited, Templeton Growth Fund, Inc. investment manager. (d) How did the fund pay for unamortized expenses (if any)? Not Applicable. 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [ ] Yes [X] No If yes, cite the release numbers of the Commissions notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business 24. Is the fund a party to any litigation or administrative proceeding? [X] Yes [ ] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: In 2003 and 2004, multiple lawsuits were filed against Franklin Resources, Inc., and certain of its investment advisor subsidiaries, among other defendants, alleging violations of federal securities and state laws and seeking, among other relief, monetary damages, restitution, removal of fund trustees, directors, investment managers, administrators, and distributors, rescission of management contracts and 12b-1 plans, and/or attorneys’ fees and costs. Specifically, the lawsuits claim breach of duty with respect to alleged arrangements to permit market timing and/or late trading activity, or breach of duty with respect to the valuation of the portfolio securities of certain Templeton funds managed by Franklin Resources, Inc. subsidiaries, allegedly resulting in market timing activity.
